Citation Nr: 9925914	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-40 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 decision by the Department of 
Veterans Affairs Regional Office (RO) in New York, New York 
that denied the veteran's claim of entitlement to an 
increased (compensable) rating for his service-connected 
right knee disability.  In September 1996, a Member of the 
Board conducted a hearing on the matter at the RO (Travel 
Board hearing).  The claims file was then transferred to the 
Board.  In November 1996, the Board remanded the matter to 
the RO for additional development, per a remand signed by the 
Board Member who conducted the hearing.  On remand, the RO 
granted an evaluation of 10 percent for the right knee 
disability, as reflected in an April 1999 supplemental 
statement of the case.  However, inasmuch as a higher 
evaluation is available for this disability, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


REMAND

As noted, this matter was previously before the Board Member 
who conducted a Travel Board hearing on the matter in 
September 1996.  In this regard, the Board notes that the 
Member of the Board who conducts such a hearing shall, except 
in the case of a reconsideration of a decision under 
38 U.S.C.A. § 7103, participate in making the final 
determination of the claim.  38 U.S.C.A. § 7107(c) (West 
Supp. 1999).  Here, the individual who conducted the 
September 1996 hearing is no longer a Member of the Board.  
In July 1999, the Board sent the veteran a letter advising 
him of that fact, and asking him whether he desired another 
hearing before a Member of the Board at the RO.  In August 
1999, the veteran responded that he desired such a hearing.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should schedule a hearing before 
a traveling Member of the Board at the 
RO at the earliest available 
opportunity.  Unless the veteran 
indicates, preferably, in a signed 
writing, that he no longer desires a 
Board hearing, such hearing should be 
held and the claims file thereafter 
transferred to the Board in accordance 
with current applicable procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied. The veteran need take no action until otherwise 
notified; however, he may furnish additional evidence and/or 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

